Title: To James Madison from Joseph Hutton, 9 October 1815
From: Hutton, Joseph
To: Madison, James


                    
                        
                            Sir
                        
                        Philadelphia Oct: 9th. 1815
                    
                    Emboldened by the conviction that your Excellency’s inclination is to encourage literature generally, but more particular, any attempt to perpetuate the renown of those gallant men who lately fell in the service of their country, as well as those who have survived to experience the gratitude of the republic, I venture to solicit the patronage of your Excellency for a poem on the subject of the victory at Plattsburgh. This poem, called The Saranac; A song of Plattsburgh, embraces, however, as episodes, the principal victories obtained on Land & Lake, during the late glorious struggle for the very foundation of our existence as a nation. I am convinced that your Excellency will agree with me, that after the triumph at Plattsburgh the pen of fancy might say, that struggle being decisive—
                    
                        Brittannia from her clifts beheld,
                        And doubtful thought her bosom swelled;
                        A While she pondered on her seat,
                        Her lion raging at her feet;
                        Whose fangs, amid his deep’ning roar,
                        The trophies of her triumphs tore!
                        Now starting, with dishevelled locks
                        The genius o’er her bounding rocks,
                        Learned the dread tale the tempest gave,
                        That blackened o’er the troubled wave!
                        A livid horror wraps her soul,
                        With wild despair her eye balls roll;
                        Loudly she shrieks—’My foes are free!’
                        Then hurls her trident in the sea!
                        
                            Canto VI.
                        
                    
                    
                    The Poem is prepared for publication, and I venture to solicit your excellency’s permission to dedicate it to the Commander in Chief of the Army & Navy of the U.S. of America, as well as the honour and interest of your name at the head of a subscription list. Should your exellency think this letter worthy a reply, I shall find it at the Post Office in this city, the receipt of which will add to the high consideration with which I have the honour to be Your Excellency’s Obdt servt
                    
                        
                            Jos: Hutton
                            
                        
                    
                